DETAILED ACTION

This office action is a response to the request for continued examination filed on 1/29/2021. Claims 1-13 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vera Nadales et al. (WO 2017/108106, hereinafter Vera) in view of Bharrat et al (US 2019/0173898, hereinafter Bharrat), and further in view of Raghavendra et al. (US 2020/0167260, hereinafter Raghavendra). 

Regarding claim 1, Vera Nadales discloses a system for profiling one or more nodes based on a Key Performance Indicator (KPI) associated to a node in a communication network, the system comprising: a memory; a processor coupled to the memory, wherein the processor is configured to 
Receiving a flag indicating an issue with a Key Performance Indicator (KPI) of a node present in a network of nodes [see Vera pages 6-9, KPIs are established and monitoring those KPIs for issues in the network/cell, actions 210-220]; 
Identifying a set of Performance Management (PM) counters influencing the KPI, wherein the set of PM counters is identified using machine learning based statistical method of correlation [see Vera pages 9-10, identifying penalty values representing the particular KPIs that are being triggered, Self-Organizing Networks include processes which operate in a manner equivalent to machine learning for automated planning, optimization and troubleshooting networks].
Vera does not expressly disclose the features of using machine learning based statistical method of correlation; determining a subset of PM counters, from the set of PM counters, by computing each PM counter with a corresponding predefined threshold limit, wherein the thresholding is tunable; and normalizing the subset of PM counters by computing a variance of the subset of PM counters.
However, in the same or similar field of invention, Bharrat discloses a method for dynamically detecting and/or mitigating anomalies (Bharrat abstract), where for each KPI variable, it is determined whether it exceeds moving average/variance (EMA/EMV) for a group by comparing it to a sensitivity threshold K. The threshold value may be in the range of 1 to 10, which indicates that the threshold can be configurable or tunable (Bharrat Figure 10B, 1038, paragraphs 0184-0186). When the KPI exceeds the threshold, the method further folds the KPI variable values into the EMA/EMV for the group id (Bharrat Figure 10C 1058, paragraphs 0192, 0194-0195); which is equivalent to determining a subset of PM counters. Bharrat further discloses that in some embodiments the method determines moving average and variance for performance indicator corresponding to a particular group ID (Bharrat paragraphs 0260); which indicates normalizing the PM subset by computing a variance. Bharrat discloses a closed loop approach in which knowledge learned during monitoring can be coupled into actions using programs (Bharrat paragraphs 0072-0073). Bharrat also discloses a training step which involves monitoring and detection based on historical data using multiple levels of sensitivity (Bharrat paragraphs 0088, 0089 and 0091). This also indicates using machine learning based on correlation. 

Vera and Bharrat do not expressly disclose the feature of profiling one or more nodes, present in the network, by comparing the variance associated to the node with variance corresponding to each of the one or more nodes.
However, in the same or similar field of invention, Raghavendra discloses a method of adaptive monitoring in a network (Raghavendra paragraphs 0013 and 0025) which can perform profiling of hosts based on correlations between KPIs and between hosts (i.e. node profiling) (Raghavendra paragraph 0070). 
As Vera and Bharrat disclose regarding determining and normalizing PM counters by computing variances, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vera and Bharrat to have the features of profiling one or more nodes, present in the network, by comparing the variance associated to the node with variance corresponding to each of the one or more nodes; as taught by Raghavendra. The suggestion/motivation would have been to provide an adaptive monitoring system which can achieve higher accuracy (Raghavendra paragraphs 0022 and 0023). 

Regarding claim 4, Vera, Bharrat and Raghavendra disclose the system of claim 1. Vera, Bharrat and Raghavendra further disclose wherein the statistical method of correlation comprises at least one of a regression model, random forests model, and a clustering model [see Raghavendra paragraph 0074 and claim 5; the correlation includes deducing clusters of the nodes with specific correlation values, indicating a clustering model]. In addition, the same motivation is used as the rejection of claim 1. 

claim 5, Vera, Bharrat and Raghavendra disclose the system of claim 1. Vera, Bharrat and Raghavendra further disclose wherein the PM counters comprise at least one of events, success rate, reset events, resource usage, traffic data, and signaling [see Vera page 8, lines 9-18, relevance values include traffic volume/data volume and number of connections, equivalent to traffic data and resource usage]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 6, Vera, Bharrat and Raghavendra disclose the system of claim 1. Vera, Bharrat and Raghavendra further disclose wherein the KPI comprises at least one of call drop rate, network failure, equipment failure, response time, waiting time, probability of immediate execution, CPU utilization, and throughput [see Vera page 8, lines 20+, KPIs includes drop call rate and throughput measurements]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 7, Vera discloses a method for profiling one or more nodes based on a Key Performance Indicator (KPI) associated to a node in a communication network, the method comprising: receiving, by a processor, a flag indicating an issue with a Key Performance Indicator (KPI) of a node present in a network of nodes [see Vera pages 6-9, KPIs are established and monitoring those KPIs for issues in the network/cell, actions 210-220]; 
Identifying, by the processor, a set of Performance Management (PM) counters influencing the KPI, wherein the set of PM counters is identified using machine learning based statistical method of correlation [see Vera pages 9-10, identifying penalty values representing the particular KPIs that are being triggered, Self-Organizing Networks include processes which operate in a manner equivalent to machine learning for automated planning, optimization and troubleshooting networks].
Vera does not expressly disclose the features of using machine learning based statistical method of correlation; determining, by the processor, a subset of PM counters, from the set of PM counters, by computing each PM counter with a corresponding predefined threshold limit, wherein the thresholding is tunable; and normalizing, by the processor, the subset of PM counters by computing a variance of the subset of PM counters.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vera to have the features of using machine learning based statistical method of correlation; determining, by the processor, a subset of PM counters, from the set of PM counters, by computing each PM counter with a corresponding predefined threshold limit, wherein the thresholding is tunable; and normalizing, by the processor, the subset of PM counters by computing a variance of the subset of PM counters; as taught by Bharrat. The suggestion/motivation would have been to dynamically detecting and/or mitigating anomalies in the network in a cost efficient manner (Bharrat paragraphs 0004-0005). 
Vera and Bharrat do not expressly disclose the feature of profiling, by the processor, one or more nodes, present in the network, by comparing the variance associated to the node with variance corresponding to each of the one or more nodes.
However, in the same or similar field of invention, Raghavendra discloses a method of adaptive monitoring in a network (Raghavendra paragraphs 0013 and 0025) which can perform profiling of hosts 
As Vera and Bharrat disclose regarding determining and normalizing PM counters by computing variances, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vera and Bharrat to have the features of profiling, by the processor, one or more nodes, present in the network, by comparing the variance associated to the node with variance corresponding to each of the one or more nodes; as taught by Raghavendra. The suggestion/motivation would have been to provide an adaptive monitoring system which can achieve higher accuracy (Raghavendra paragraphs 0022 and 0023).

Regarding claim 10, Vera, Bharrat and Raghavendra disclose the method of claim 7. Vera, Bharrat and Raghavendra further disclose wherein the statistical method of correlation comprises at least one of a regression model, random forests model, and a clustering model [see Raghavendra paragraph 0074 and claim 5; the correlation includes deducing clusters of the nodes with specific correlation values, indicating a clustering model]. In addition, the same motivation is used as the rejection of claim 7.

Regarding claim 11, Vera, Bharrat and Raghavendra disclose the method of claim 7. Vera, Bharrat and Raghavendra further disclose wherein the PM counters comprise at least one of events, success rate, reset events, resource usage, traffic data, and signaling [see Vera page 8, lines 9-18, relevance values include traffic volume/data volume and number of connections, equivalent to traffic data and resource usage]. In addition, the same motivation is used as the rejection of claim 7.

Regarding claim 12, Vera, Bharrat and Raghavendra disclose the method of claim 7. Vera, Bharrat and Raghavendra further disclose wherein the KPI comprises at least one of call drop rate, network failure, equipment failure, response time, waiting time, probability of immediate execution, CPU utilization, and throughput [see Vera page 8, lines 20+, KPIs includes drop call rate and throughput measurements]. In addition, the same motivation is used as the rejection of claim 7.

claim 13, Vera discloses a non-transitory computer readable medium embodied thereon a computer program for profiling one or more nodes based on a Key Performance Indicator (KPI) associated to a node in a communication network [see Vera page 25, software implementation], the non-transitory computer readable medium comprising: a program code for receiving a flag indicating an issue with a Key Performance Indicator (KPI) of a node present in a network of nodes [see Vera pages 6-9, KPIs are established and monitoring those KPIs for issues in the network/cell, actions 210-220]; 
A program code for identifying a set of Performance Management (PM) counters influencing the KPI, wherein the set of PM counters is identified using machine learning based statistical method of correlation [see Vera pages 9-10, identifying penalty values representing the particular KPIs that are being triggered, Self-Organizing Networks include processes which operate in a manner equivalent to machine learning for automated planning, optimization and troubleshooting networks].
Vera does not expressly disclose the features of using machine learning based statistical method of correlation; a program code for determining a subset of PM counters, from the set of PM counters, by computing each PM counter with a corresponding predefined threshold limit, wherein the thresholding is tunable; and a program code for normalizing the subset of PM counters by computing a variance of the subset of PM counters.
However, in the same or similar field of invention, Bharrat discloses a method for dynamically detecting and/or mitigating anomalies (Bharrat abstract), where for each KPI variable, it is determined whether it exceeds moving average/variance (EMA/EMV) for a group by comparing it to a sensitivity threshold K. The threshold value may be in the range of 1 to 10, which indicates that the threshold can be configurable or tunable (Bharrat Figure 10B, 1038, paragraphs 0184-0186). When the KPI exceeds the threshold, the method further folds the KPI variable values into the EMA/EMV for the group id (Bharrat Figure 10C 1058, paragraphs 0192, 0194-0195); which is equivalent to determining a subset of PM counters. Bharrat further discloses that in some embodiments the method determines moving average and variance for performance indicator corresponding to a particular group ID (Bharrat paragraphs 0260); which indicates normalizing the PM subset by computing a variance. Bharrat discloses a closed loop approach in which knowledge learned during monitoring can be coupled into actions using programs (Bharrat paragraphs 0072-0073). Bharrat also discloses a training step which involves monitoring and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vera to have the features of using machine learning based statistical method of correlation; a program code for determining a subset of PM counters, from the set of PM counters, by computing each PM counter with a corresponding predefined threshold limit, wherein the thresholding is tunable; and a program code for normalizing the subset of PM counters by computing a variance of the subset of PM counters; as taught by Bharrat. The suggestion/motivation would have been to dynamically detecting and/or mitigating anomalies in the network in a cost efficient manner (Bharrat paragraphs 0004-0005). 
Vera and Bharrat do not expressly disclose the feature of a program code for profiling one or more nodes, present in the network, by comparing the variance associated to the node with variance corresponding to each of the one or more nodes.
However, in the same or similar field of invention, Raghavendra discloses a method of adaptive monitoring in a network (Raghavendra paragraphs 0013 and 0025) which can perform profiling of hosts based on correlations between KPIs and between hosts (i.e. node profiling) (Raghavendra paragraph 0070). 
As Vera and Bharrat disclose regarding determining and normalizing PM counters by computing variances, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vera and Bharrat to have the features of a program code for profiling one or more nodes, present in the network, by comparing the variance associated to the node with variance corresponding to each of the one or more nodes; as taught by Raghavendra. The suggestion/motivation would have been to provide an adaptive monitoring system which can achieve higher accuracy (Raghavendra paragraphs 0022 and 0023).

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vera Nadales, Bharrat, Raghavendra, and further in view of Menon et al. (US 2020/0059800, hereinafter Menon). 

claim 2, Vera, Bharrat and Raghavendra disclose the system of claim 1. Vera, Bharrat and Raghavendra do not expressly disclose regarding installing a patch at the node to resolve the flag, wherein the patch is installed based on the variance in the subset of PM counters.
However, in the same or similar field of invention, Menon discloses that the network operator may perform actions in order to fix a problem affecting network performance (see Menon paragraphs 0122-0123); reasonably equating to changing network parameters and/or software updates to specifically correct the issue identified by the identified anomaly (variance in data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vera, Bharrat and Raghavendra to have the features of installing a patch at the node to resolve the flag, wherein the patch is installed based on the variance in the subset of PM counters; as taught by Menon. The suggestion/motivation would have been to provide more effective techniques for detecting anomalous behavior in the network (Menon paragraph 0011). 
Regarding claim 3, Vera, Bharrat and Raghavendra disclose the system of claim 1. Vera, Bharrat and Raghavendra do not expressly disclose wherein the variance corresponding to each of the one or more nodes is similar to the variance associated to the node.
However, in the same or similar field of invention, Menon discloses that comparison metrics are used to determine deviation (variance) ranges both against normal threshold ranges and other nodes in the network, and a single predetermined value may be used in some cases (Menon paragraph 0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vera, Bharrat and Raghavendra to have the feature of the variance corresponding to each of the one or more nodes is similar to the variance associated to the node; as taught by Menon. The suggestion/motivation would have been to provide more effective techniques for detecting anomalous behavior in the network (Menon paragraph 0011).

claim 8, Vera, Bharrat and Raghavendra disclose the method of claim 7. Vera, Bharrat and Raghavendra do not expressly disclose regarding installing a patch at the node to resolve the flag, wherein the patch is installed based on the variance in the subset of PM counters.
However, in the same or similar field of invention, Menon discloses that the network operator may perform actions in order to fix a problem affecting network performance (see Menon paragraphs 0122-0123); reasonably equating to changing network parameters and/or software updates to specifically correct the issue identified by the identified anomaly (variance in data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vera, Bharrat and Raghavendra to have the features of installing a patch at the node to resolve the flag, wherein the patch is installed based on the variance in the subset of PM counters; as taught by Menon. The suggestion/motivation would have been to provide more effective techniques for detecting anomalous behavior in the network (Menon paragraph 0011). 
Regarding claim 9, Vera, Bharrat and Raghavendra disclose the method of claim 7. Vera, Bharrat and Raghavendra do not expressly disclose wherein the variance corresponding to each of the one or more nodes is similar to the variance associated to the node.
However, in the same or similar field of invention, Menon discloses that comparison metrics are used to determine deviation (variance) ranges both against normal threshold ranges and other nodes in the network, and a single predetermined value may be used in some cases (Menon paragraph 0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vera, Bharrat and Raghavendra to have the feature of the variance corresponding to each of the one or more nodes is similar to the variance associated to the node; as taught by Menon. The suggestion/motivation would have been to provide more effective techniques for detecting anomalous behavior in the network (Menon paragraph 0011).


Response to Arguments

Applicant’s arguments filed on 1/29/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SAUMIT SHAH/Primary Examiner, Art Unit 2414